



EXHIBIT 10.25e


RESTRICTED STOCK
UNIT TERMS


Effective March 16, 2017

TIFFANY & CO.
a Delaware Corporation
TERMS OF RESTRICTED STOCK UNIT GRANT
under the
2008 DIRECTORS EQUITY COMPENSATION PLAN
(the “Plan”)
Terms Effective March 16, 2017


1. Introduction and Terms of Grant. Participant has been granted (the “Grant”)
Restricted Stock Units which shall be settled by the issuance and delivery of
shares of Common Stock (“Shares”), subject to the terms and conditions set forth
below. The Grant has been made under the Plan by the Nominating/Corporate
Governance Committee of the Parent Board (the “Governance Committee”). The
“Participant,” “Grant Date” and number of “Restricted Stock Units” granted are
stated in the attached “Notice of Grant.” The other terms and conditions of the
Grant are stated in this document and in the Plan.


2. Grant and Adjustment. Subject to the terms and conditions stated in this
document, Participant has been granted Restricted Stock Units by Parent. As of
the Grant Date, each Restricted Stock Unit has a settlement value of one Share,
but the number of Shares which shall be issued and delivered pursuant to the
Grant on the Maturity Date (the “Settlement Value”) shall be equal to (i) the
number of Restricted Stock Units set forth in the Notice of Grant, plus (ii) the
number of whole Dividend Equivalent Units credited pursuant to Section 6(b) with
respect to such Restricted Stock Units. The Settlement Value shall be subject to
further adjustment as provided in Section 4.2(c) of the Plan, to adjust for,
among other corporate developments, stock splits and stock dividends. References
to Settlement Values in this document shall be deemed references to Settlement
Values as adjusted pursuant to this Section 2.


3. Vesting. Except as otherwise provided in this Section 3 or Section 5 below,
Restricted Stock Units granted will vest in full (100%) on the one-year
anniversary of the Grant Date. A Restricted Stock Unit shall not vest and will
be deemed to have “expired” if Participant’s Director Termination Date occurs
before the one-year anniversary of the Grant Date unless such Director
Termination Date occurs by reason of death or Disability, in which case the
Grant shall vest on said Director Termination Date. A Restricted Stock Unit
which fails to vest shall be void and shall not confer upon the owner of such
Restricted Stock Unit any rights, including any right to any Share, any Deferred
Stock Unit or any Dividend Equivalent Unit.


4. Maturity and Deferred Stock Units. Except as provided in this Section 4 or in
Section 5 below, the “Maturity Date” for the Grant shall be the Maturity Date
indicated in the Notice of Grant. The Maturity Date shown on the Notice of Grant
was elected by Participant by written notice given to the Corporate Secretary of
Parent prior to the Grant from amongst one of the following alternative Maturity
Dates: (i) the one-year anniversary of the Grant Date; (ii) the six-month
anniversary of Participant’s Director Termination Date; or (iii) a date certain,
such date to be no earlier than the one-year anniversary of the Grant Date.
Participant shall have no right to accelerate or change such date.
Notwithstanding the foregoing, (i) if Participant’s Director Termination Date
occurs by reason of death or Director Disability, the Maturity Date shall be
said Director Termination Date, and (ii) if Participant’s death occurs after his
or her Director Termination Date and before the applicable Maturity Date, the
Maturity Date shall be Participant’s date of death. Any Restricted Stock Unit
having a Maturity Date after the one-year anniversary of the Grant Date shall,
upon vesting, convert to a deferred stock unit (such unit, a “Deferred Stock
Unit”). Following the Maturity Date of the Grant, (i) the Settlement Value shall
be issued and delivered in Shares, and (ii) any fractional Dividend Equivalent
Units credited pursuant to Section 6(b)




--------------------------------------------------------------------------------





with respect to such Grant shall be settled by the delivery of cash, in each
case within thirty (30) days to or for the account of Participant.


5. Effect of Change in Control. A Grant that has not previously expired, vested
and/or matured shall vest and mature, as applicable, upon a Change in Control,
and the date of such Change in Control shall be the Maturity Date for such
Grant.


6.    (a) No Dividends or Interest. No dividends or interest shall accrue or be
payable upon any Restricted Stock Unit, Deferred Stock Unit or Dividend
Equivalent Unit (each, a “Grant Unit”). Until a Share is issued and delivered it
shall not be registered in the name of Participant.


(b) Dividend Equivalent Units. On any date that Parent pays an ordinary cash
dividend on its Common Stock (a “Dividend Date”), Participant shall be credited
with a number of dividend equivalent units (each, a “Dividend Equivalent Unit”)
equal to (i) the product of (A) the number of Deferred Stock Units held by
Participant, plus any whole Dividend Equivalent Units previously credited under
this Section 6(b), in each case held on the record date immediately prior to the
Dividend Date, and (B) the per share cash dividend paid by Parent on the
Dividend Date, divided by (ii) the simple arithmetic mean of the high and low
sale price of the Common Stock on the New York Stock Exchange on the Dividend
Date.


(c) Dividend Equivalent Units credited pursuant to this Section 6 shall not
entitle Participant to any cash payment or any delivery of Shares except to the
extent provided in Sections 2 and 4 above. No Dividend Equivalent Unit shall be
credited for any Restricted Stock Unit that expires or is void pursuant to
Section 3, or any Restricted Stock Unit or Deferred Stock Unit that has been
settled pursuant to Section 4. For the avoidance of doubt, no dividends or
Dividend Equivalent Units will be delivered prior to the Maturity Date.


7. Transferability. Grant Units are not transferable other than by will or the
laws of descent and distribution or pursuant to a “domestic relations order,” as
defined in the Code or Title I of the Employee Retirement Income Security Act or
the rules thereunder, and shall not otherwise be transferred, assigned, pledged,
hypothecated or disposed of in any way, whether by operation of law or
otherwise, nor shall the Grant Units be subject to execution, attachment or
similar process. Notwithstanding the foregoing, the Grant Units may be
transferred by Participant to (i) the spouse, children or grandchildren of
Participant (each an “Immediate Family Member”), (ii) a trust or trusts for the
exclusive benefit of any or all Immediate Family Members, (iii) a partnership in
which any or all Immediate Family Members are the only partners, or (iv) to a
retirement plan for the sole benefit of Participant and/or his Immediate Family
Members provided that (x) there may be no consideration paid or otherwise given
for any such transfer, and (y) subsequent transfer of the Grant Units is
prohibited other than by will, the laws of descent and distribution or pursuant
to a domestic relations order. Following transfer, the Grant Units shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer. The provisions of Sections 3, 4 and 5 above shall
continue to be applied with respect to the original Participant following
transfer and the Grant Units shall vest and mature, as applicable, only to the
extent specified therein. Upon any attempt to transfer the Grant Units other
than as permitted herein or to assign, pledge, hypothecate or dispose of the
Grant Units other than as permitted herein, or upon the levy of any execution,
attachment or similar process upon the Grant Units, the Grant Units shall
immediately terminate and become null and void.


8. Definitions. For the purposes of the Grant, capitalized terms shall have the
meanings provided herein or in the Definitional Appendix attached. Except where
the context clearly implies or indicates the contrary, a word, term, or phrase
used in the Plan shall have the same meaning in this document.


9. Heirs and Successors. The terms of the Grant shall be binding upon, and inure
to the benefit of, Parent and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of


Tiffany & Co. 2008 Directors Equity Plan, Restricted Stock Unit Terms, March 16,
2017
2

--------------------------------------------------------------------------------





assets or otherwise, all or substantially all of Parent’s assets and business.
Participant may designate a beneficiary of his/her rights under the Grant by
filing written notice with the Corporate Secretary of Parent. If Participant
fails to designate a Beneficiary, or if the designated Beneficiary dies before
Participant, any Shares issuable hereunder will be delivered to Participant’s
estate.


10. Administration. The authority to manage and control the operation and
administration of the Grant shall be vested in the Governance Committee, which
shall have all powers with respect to the Grant as it has with respect to the
Plan. Any interpretation of the Grant made by the Governance Committee and any
decision made by it with respect to the Grant are final and binding.


11. Plan Governs. Notwithstanding anything in this document to the contrary, the
terms of the Grant shall be subject to the terms of the Plan, a copy of which
has been provided to Participant.


12. Securities Matters. All Shares shall be subject to the restrictions on sale,
encumbrance and other disposition provided by federal or state law. Parent shall
not be obligated to sell or issue any Shares pursuant to this document unless,
on the date of sale and issuance thereof, such Shares are either registered
under the Securities Act of 1933, as amended (the “Securities Act”), and all
applicable state securities laws, or are exempt from registration thereunder.
Regardless of whether the offering and sale of Shares under the Plan have been
registered under the Securities Act, or have been registered or qualified under
the securities laws of any state, Parent at its discretion may impose
restrictions upon the sale, pledge or other transfer of such Shares (including
the placement of appropriate legends on stock certificates or the imposition of
stop-transfer instructions) if, in the judgment of Parent, such restrictions are
necessary in order to achieve compliance with the Securities Act or the
securities laws of any state or any other law.


13. Investment Purpose. Unless the Shares are registered under the Securities
Act, any and all Shares acquired by Participant under this document will be
acquired for investment for Participant’s own account and not with a view to,
for resale in connection with, or with an intent of participating directly or
indirectly in, any distribution of such Shares within the meaning of the
Securities Act. Participant shall not sell, transfer or otherwise dispose of
such Shares unless they are either (i) registered under the Securities Act and
all applicable state securities laws, or (ii) exempt from such registration in
the opinion of Parent’s counsel.


14. Entire Document; Governing Law. The Plan and this document constitute the
entire terms with respect to the subject matter hereof and supersede in their
entirety all prior undertakings of Parent or any Affiliate. In the event of any
conflict between this document and the Plan, the Plan shall be controlling,
except as otherwise specifically provided in the Plan. This document shall be
construed under the laws of the State of New York, without regard to conflict of
laws principles.


15. Opportunity for Review. Participant has reviewed the Plan and this document
in their entirety, has had an opportunity to obtain the advice of counsel and
fully understands all provisions of the Plan and this document. All decisions or
interpretations of the Governance Committee upon any questions relating to the
Plan and this document shall be binding, conclusive and final.


16. Section 409A. Notwithstanding anything herein to the contrary, any benefits
and payments provided hereunder that are payable or provided to Participant in
connection with a termination of service that constitute deferred compensation
within the meaning of Code Section 409A shall not commence in connection with
Participant’s termination of service unless and until Participant has also
incurred a Separation from Service, and unless Parent reasonably determines that
such amounts may be provided to Participant without causing Participant to incur
additional tax obligations under Code Section 409A. For the avoidance of doubt,
it is intended that payments hereunder comply with or satisfy, to the greatest
extent possible, the exemptions from the application of Code Section 409A.




Tiffany & Co. 2008 Directors Equity Plan, Restricted Stock Unit Terms, March 16,
2017
3

--------------------------------------------------------------------------------





In no event shall Parent or any Affiliate have any liability or obligation with
respect to taxes, penalties, interest or other expenses for which Participant
may become liable as a result of the application of Code Section 409A.
Notwithstanding anything herein to the contrary, these terms are intended to be
interpreted and applied so that the payments and benefits set forth herein
either shall either be exempt from the requirements of Code Section 409A, or
shall comply with the requirements of Code Section 409A, and, accordingly, to
the maximum extent permitted, this document shall be interpreted to be exempt
from or in compliance with Code Section 409A. To the extent that any provision
under this document is ambiguous as to its compliance with Code Section 409A,
the provision shall be interpreted in a manner so that no amount payable to
Participant shall be subject to an “additional tax” within the meaning of Code
Section 409A. For purposes of Code Section 409A, each payment provided under
this document shall be treated as a separate payment. Notwithstanding any other
provision of this document, payments provided under this document may only be
made upon an event and in a manner that complies with Code Section 409A or an
applicable exemption.


In addition to the provisions regarding Code Section 409A set forth above, the
following shall apply:


If Participant notifies Parent that Participant believes that any provision of
this document (or of any award of compensation or benefit, including equity
compensation or benefits provided herein or at any time during his service with
Parent or any Affiliate) would cause Participant to incur any additional tax or
interest under Code Section 409A or Parent independently makes such
determination, Parent shall, after consulting with Participant, reform such
provision (or award of compensation or benefit) to attempt to comply with or be
exempt from Code Section 409A through good faith modifications to the minimum
extent reasonably appropriate. To the extent that any provision hereof (or award
of compensation or benefit) is modified in order to comply with Code Section
409A, such modification shall be made in good faith and shall, to the maximum
extent reasonably possible, maintain the original intent and economic benefit to
Participant and Parent without violating the provisions of Code Section 409A.




Tiffany & Co. 2008 Directors Equity Plan, Restricted Stock Unit Terms, March 16,
2017
4

--------------------------------------------------------------------------------





Appendix I to Terms under the 2008 Directors Equity Compensation Plan:
Definitions


“Affiliate” shall mean any Person that controls, is controlled by or is under
common control with, any other Person, directly or indirectly.


“Approved Broker” means one or more securities brokerage or financial services
firms designated by Parent from time to time.     


“Change in Control” shall mean the occurrence of any of the following:


(i)
Any Person or group (as defined in Rule 13d-5 under the Exchange Act) of Persons
(excluding (i) Parent or any of its Affiliates, (ii) a trustee or any fiduciary
holding securities under an employee benefit plan of Parent or any of its
Affiliates, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, (iv) a corporation owned, directly or indirectly by
stockholders of Parent in substantially the same proportions as their ownership
of Parent, or (v) any surviving or resulting entity or ultimate parent entity
resulting from a reorganization, merger, consolidation or other corporate
transaction referred to in clause (iii) below that does not constitute a Change
in Control under clause (iii) below) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of Parent representing thirty-five percent (35%) or more of the
combined voting power of Parent’s then outstanding securities entitled to vote
in the election of directors of Parent;



(ii)
If the individuals who, as of March 16, 2016, constitute the Parent Board (such
individuals, the “Incumbent Board”) cease for any reason to constitute a
majority of the Parent Board, provided that any person becoming a director
subsequent to such date whose election, or nomination for election by the
Parent’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
person were a member of the Incumbent Board;



(iii)
The consummation of a reorganization, merger, consolidation or other corporate
transaction involving Parent, in each case with respect to which the
stockholders of Parent immediately prior to the consummation of such transaction
would not, immediately after the consummation of such transaction, own more than
fifty percent (50%) of the combined voting power of the surviving or resulting
Person or ultimate parent entity resulting from such transaction, as the case
may be; or



(iv)
Assets representing fifty percent (50%) or more of the consolidated assets of
Parent and its subsidiaries are sold, liquidated or distributed in a transaction
(or series of transactions within a twelve (12) month period), other than such a
sale or disposition immediately after which such assets will be owned directly
or indirectly by the stockholders of Parent in substantially the same
proportions as their ownership of the common stock of Parent immediately prior
to such sale or disposition.



“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor provisions thereto.


“Common Stock” shall mean the common stock of Parent.


“Director Disability” shall mean shall mean Participant’s inability to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment expected to result


Tiffany & Co. 2008 Directors Equity Plan, Restricted Stock Unit Terms, March 16,
2017
5

--------------------------------------------------------------------------------





in death or that is expected to last for a continuous period of not less than 12
months. Notwithstanding the foregoing, no event or condition shall constitute a
Director Disability unless such event or condition also constitutes a
“disability” within the meaning of Code Section 409A.


“Director Termination Date” shall mean, with respect to any Participant, the
date on which Participant incurs a Separation from Service from Parent, provided
that a Participant who is serving as a director of Parent on the day immediately
prior to the annual meeting of shareholders in any one year will not be deemed
to have incurred his or her Director Termination Date until the later of (i) the
day following the one-year anniversary of the Grant Date, or (ii) the closing of
the polls at such annual meeting.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor act or provisions thereto.
    
“Incumbent Board” shall have the meaning provided in sub-section (ii) of the
definition entitled “Change in Control.”


“Parent” shall mean Tiffany & Co., and any successor to all or substantially all
of its business and/or assets by operation of law or otherwise.


“Parent Board” shall mean the Board of Directors of Parent.
    
“Person” shall mean any individual, firm, corporation, partnership, limited
partnership, limited liability partnership, business trust, limited liability
company, unincorporated association or other entity, and shall include any
successor (by merger or otherwise) of such entity.


“Separation from Service” means a “separation from service” as defined in
Treasury Regulation Section 1.409A-1(h).


“Share” means a share of Common Stock.






Tiffany & Co. 2008 Directors Equity Plan, Restricted Stock Unit Terms, March 16,
2017
6